DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 117A, 117B (see Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Singh et al., US 2016/0102395.

Regarding Claim 25
Champalou discloses a tappet (10), comprising: a body that is a contiguous piece of ferrous metal (steel) (Champalou, [0043]) comprising a bore-running surface (18) and an outward projection (70) that is operative as an anti-rotation guide feature and has been made to project outwardly from the bore-running surface (18) by stamping (punching) (Champalou, [0053]-[0054], Figure 3); and a cam follower (40) mounted to the body (Champalou, [0010] and [0044], Abstract, Figures 1 and 3); wherein the outward projection (70) and the bore-running surface (18) are at a same point along an axis of the bore-running surface (18) (Champalou, Figure 3); and the tappet (10) has a bore-interface that consists essentially of the contiguous piece of case-hardened ferrous metal (Champalou, [0043], Figure 3). 

Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou such that the tappet body is formed of a contiguous piece of case-hardened (via ferritic nitrocarburization) metal, as is taught by Singh that it is well known in the art for surfaces comprising steels or other ferrous alloys to be treated utilizing ferritic nitrocarburization, in order to improve corrosion resistance and fatigue performance of the tappet body (Singh, [0023], Abstract). 

Regarding Claim 27
Champalou and Singh teach the tappet as rejected in Claim 25 above. Champalou further discloses that the outward projection (70) has a length extending along the axis of the bore-running surface (18) (Champalou, [0043], Figure 3); and the outward projection (70) meets the bore-running surface (18) along two opposite sides of the outward projection (70) both of which extend along the length (Champalou, Figure 3). 

Regarding Claim 28
Champalou and Singh teach the tappet as rejected in Claim 25 above. Champalou further discloses an interface between the outward projection (70) and the bore-running surface (18) forms a perimeter about the outward projection (70) (Champalou, Figure 3). 

Regarding Claim 29
. 

6.	Claims 1, 8-10, 12, 26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Costa et al., US 2017/0097065, and further in view of Singh et al., US 2016/0102395.

Regarding Claim 1
Champalou discloses a tappet (10), consisting essentially of: a body that is a contiguous piece of ferrous metal (steel) (Champalou, [0043]) comprising a bore-running surface (18) and an outward projection (70) that is operative as an anti-rotation guide feature and has been made to project outwardly from the bore-running surface (18) by stamping (punching) (Champalou, [0053]-[0054], Figure 3); a cam follower (40) mounted to the body with bearings (50) and an axial support pin (30) (Champalou, [0010] and [0044], Abstract, Figures 1 and 3); and a crossmember (60) formed of a ferrous metal (sheet metal) (Champalou, [0051]) that is held within the body (Champalou, [0051], Figure 4).
However, Champalou does not teach that the crossmember is hardened through its full thickness. Costa teaches a pump tappet in which elements that are highly stressed are heat treated by carbonitriding (heating to temperatures at which ferrous metal enters an austenitic phase [through hardening]) (Costa, [0005] and [0021]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou such that the cross member of the tappet is through hardened, as Costa teaches that it is well known in the art for tappet elements which are highly stressed 
However, Champalou and Costa do not disclose that the body is case hardened. Singh teaches a method for improving corrosion resistance and fatigue performance of a metallic surface of an article by undergoing ferritic nitrocarburization (Singh, [0023], Abstract). 
Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Costa such that the tappet body is formed of a contiguous piece of case-hardened (via ferritic nitrocarburization) metal, as is taught by Singh that it is well known in the art for surfaces comprising steels or other ferrous alloys to be treated utilizing ferritic nitrocarburization, in order to improve corrosion resistance and fatigue performance of the tappet body (Singh, [0023], Abstract). 

Regarding Claim 8
Champalou, Costa, and Singh teach the tappet as rejected in Claim 1 above. Champalou further discloses that the outward projection (70) has a length extending along an axis of the bore-running surface (18) (Champalou, [0043], Figure 3); and the outward projection (70) meets the bore-running surface (18) along two opposite sides of the outward projection (70) both of which extend along the length (Champalou, Figure 3). 

Regarding Claim 9
Champalou, Costa, and Singh teach the tappet as rejected in Claim 1 above. Champalou further discloses an interface between the outward projection (70) and the bore-running surface (18) forms a perimeter about the outward projection (70) (Champalou, Figure 3). 

Regarding Claim 10
Champalou, Costa, and Singh teach the tappet as rejected in Claim 1 above. Champalou further discloses that the bore-running surface (18) does not bear evidence of any operation that has contributed to determining an outer diameter of the bore-running surface (18) and that has not also been applied to a surface of the outward projection (70) (Champalou, Figure 3). 

Regarding Claim 12
Champalou, Costa, and Singh teach the tappet as rejected in Claim 1 above. Champalou further discloses that the tappet (10) is a pump actuator (Champalou, [0002] [0023] and [0040], Abstract). 

Regarding Claim 26
Champalou and Singh teach the system as rejected in Claim 25 above. Champalou further discloses a crossmember (60) formed of a ferrous metal (sheet metal) (Champalou, [0051]) that is held within the body (Champalou, [0051], Figure 4).
However, Champalou and Singh do not teach a crossmember is that is hardened through its full thickness. Costa teaches a pump tappet in which elements that are highly stressed are heat treated by carbonitriding (heating to temperatures at which ferrous metal enters an austenitic phase [through hardening]) (Costa, [0005] and [0021]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Singh such that the cross member of the tappet is through hardened, as Costa teaches that it is well known in the art for tappet elements which are highly stressed to be heat treated by carbonitriding in order to produce a more wear-resistant and friction-reducing tappet (Costa, [0004]). 

Regarding Claim 31
Champalou, Costa, and Singh teach the system as rejected in Claim 1 above. Champalou further discloses that the outward projection (70) and the bore-running surface (18) are at a same point along an axis of the bore-running surface (18) conforms (Champalou, Figure 3); and the bore-running surface (18) is operative to guide translation of the tappet (10) when installed in a matching bore (bore of housing) and to limit rocking within the matching bore (Champalou, [0043], Figure 3). 

7.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Singh et al., US 2016/0102395, and further in view of Cornett et al., US 2012/0152187.

Regarding Claim 30
Champalou and Singh teach the tappet as rejected in Claim 25 above. Champalou further discloses that the body further comprises two parallel planar surfaces (S1, S2, annotated Figure 2 and Figure 5 of Champalou below) at a drive-input end (12) of the body; an axle hole (24, 25) is formed in each of the two parallel planar surfaces (S1, S2); and an axial support pin (30) for attaching the cam follower (40) is mounted through the axle holes (24, 25) (Champalou, annotated Figure 2 and Figure 5 below).
However, Champalou and Singh do not teach that the body further comprises two additional surfaces that are planar and are disposed within transition regions between the bore-running surface and the two parallel planar surfaces; the additional surfaces are adjacent the parallel planar surfaces at end so that parallel planar surfaces that are distal from the drive-input end of the body; and the additional surfaces are inclined relative to the axis of the bore-running surface at an angle of inclination in a range from 15 to 75 degrees. 

Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Singh to include the parallel planar surfaces of Cornett such that the axial support pin for the cam follower is mounted through the axle holes and the additional planar surfaces are disposed within transition regions between the bore-running surface and the two parallel planar surfaces; the additional surfaces are adjacent the parallel planar surfaces at end so that parallel planar surfaces that are distal from the drive-input end of the body; and the additional surfaces are inclined relative to an axis of the bore-running surface at an angle of inclination in a range from 15 to 75 degrees, as Cornett teaches such a configuration for maintaining the axial support pin in place. Therefore, it would be obvious to substitute one means of maintaining the axial support pin in place for another. 

    PNG
    media_image1.png
    347
    390
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 2 of Champalou

    PNG
    media_image2.png
    358
    355
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 5 of Champalou


    PNG
    media_image3.png
    424
    429
    media_image3.png
    Greyscale

Figure 3: Annotated Figure 6 of Cornett

8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Costa et al., US 2017/0097065, in view of Singh et al., US 2016/0102395, and further in view of Cornett et al., US 2012/0152187.

Regarding Claim 11
Champalou, Costa, and Singh teach the tappet as rejected in Claim 1 above. Champalou further discloses that the body has two parallel planar surfaces (S1, S2, annotated Figure 2 and Figure 5 of Champalou above) at a drive-input end (12) of the body; an axle hole (24, 25) is formed in each of the two parallel planar surfaces (S1, S2); and the axial support pin (30) is mounted through the axle holes (24, 25) (Champalou, annotated Figure 2 and Figure 5 above).
However, Champalou, Costa, and Singh do not teach that the body has two additional surfaces that are planar and are disposed within transition regions between the bore-running surface and the 
Cornett discloses a tappet (100) comprising a body (106) that has two parallel planar surfaces (PI, P2, annotated Figure 6 of Cornett above) at a drive-input end (102) of the body (106); an axle hole (114) is formed in each of the two parallel planar surfaces (PI, P2) (Cornett, Figures 1 and Annotated Figure 6 above); an axial support pin (112) for the cam follower (110) is mounted through the axle holes (114); the body (106) further comprises two additional surfaces (la, lb, annotated Figure 6 of Cornett above) that are planar and are disposed within transition regions between the bore-running surface (108) and the two parallel planar surfaces (PI, P2) (Cornett, Figures 1 and Annotated 6 above); the additional surfaces (la, lb) are adjacent the parallel planar surfaces (PI, P2) at ends of the parallel planar surfaces (PI, P2) that are distal from the drive-input end (102) of the body (106) (Cornett, [0023], Figures 1, 3, and Annotated Figure 6 above); the additional surfaces (la, lb) are inclined relative to an axis of the cylinder-conforming bore-running surface (108); and an angle of inclination of the additional surfaces is in a range from 15 to 75 degrees (Cornett, [0023], Figures 1, 3, and 6). 
Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Costa/Singh to include the parallel planar surfaces of Cornett such that the axial support pin for the cam follower is mounted through the axle holes and the additional planar surfaces are disposed within transition regions between the bore-running surface and the two parallel planar surfaces; the additional surfaces are adjacent the parallel planar surfaces at end so that parallel planar surfaces that are distal from the drive-input end of the body; and the additional surfaces are inclined relative to an axis of the bore-running surface at an angle of inclination in a range from 15 to 75 degrees, as Cornett teaches such a configuration for maintaining . 

9.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Dorn et al., US 8,474,427, and further in view of Singh et al., US 2016/0102395.

Regarding Claim 13
Champalou discloses a method of manufacturing a tappet (10), comprising: forming ferrous metal (steel) to provide a body comprising a bore-running surface (18) (Champalou, [0043]); stamping (punching) by which there is formed an outward projection (70) from the bore-running surface (18) (Champalou, [0053]-[0054], Figure 3); mounting a cam follower (40) at one end of the body (Champalou, [0010] and [0044], Figures 1 and 3); wherein the outward projection (70) and the bore-running surface (18) are at a same point along an axis of the bore-running surface (18); and surfaces of the tappet that are operative to guide translation of the tappet (10) when installed in a matching bore (housing bore) and limit rocking within the matching bore consist essentially of the bore-running surface (18) (Champalou, [0043] and [0052]-[0054], Figures 3 and 5). 
However, Champalou does not disclose that the ferrous metal formed into the body is sheet metal. Dorn teaches that the body of the tappet is made of a contiguous piece of steel sheet metal (ferrous metal) (Dorn, Column 2, Lines 40-44). One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou such that the tappet body is formed of steel sheet metal, as Dorn teaches that it is well known in the art for the body of a tappet to be formed of sheet metal lightweight and cost-effective construction (Dorn, Column 2, Lines 40-44).

Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou such that the tappet body is formed of a contiguous piece of case-hardened, via ferritic nitrocarburization, metal, as is taught by Singh that it is well known in the art for surfaces comprising steels or other ferrous alloys to be treated utilizing ferritic nitrocarburization, in order to improve corrosion resistance and fatigue performance of the tappet body (Singh, [0023], Abstract). 

Regarding Claim 14
Champalou, Dorn, and Singh teach the method as rejected in Claim 13 above. Champalou further discloses that a final outer diameter of the bore-running surface (18) is produced without grinding, milling, or abrading that affects the final outer diameter (Champalou, Figures 3 and 5). 

10.	Claim 15, 21-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Dorn et al., US 8,474,427, in view of Singh et al., US 2016/0102395, and further in view of Berruet et al., US 2016/0160986.

Regarding Claim 15
Champalou, Dorn, and Singh teach the method as rejected in Claim 13 above. However, Champalou, Dorn, and Singh do not teach that the stamping further comprises forming axle hoes through which the cam follower is mounted. 

Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Singh such that the stamping further comprises forming axle holes through which the cam follower is mounted, as Berruet teaches that it is well known in the art for tappets to be made by stamping for ease of assembly and reduction in cost (Berruet, [0006] and [0061]). 

Regarding Claim 21
Champalou, Dorn, and Singh teach the method as rejected in Claim 13 above. Champalou further discloses that the body further comprises two parallel planar surfaces (S1, S2, annotated Figure 2 and Figure 5 of Champalou above) at a drive-input end (12) of the body; an axle hole (24, 25) is formed in each of the two parallel planar surfaces (S1, S2); and an axial support pin (30) for attaching the cam follower (40) is mounted through the axle holes (24, 25) (Champalou, annotated Figure 2 and Figure 5 above). Therefore it would have been obvious to one of ordinary skill in the art that the tappet is assembled by providing the two parallel planar surfaces (S1, S2) at the drive-input end (12) of the body and forming axle holes in the two parallel planar surfaces (S1, S2) and mounting the cam follower (40) at one end of the body by mounting the cam follower on the axial support pin (30) through the axle holes (24, 25). 
Although Champalou does not explicitly disclose that the two parallel planar surfaces are formed by stamping the body, Berruet teaches a metallic tappet (10) comprising axle holes (111) through which a cam follower (40) is mounted, wherein the tappet (10) is made by stamping (Berruet, [0061], Figures 1 and 3). Therefore, the stamping comprises forming the two parallel planar surfaces. 


Regarding Claim 22
Champalou, Dorn, and Singh teach the method as rejected in Claim 13 above. Champalou further discloses that the body further comprises axle holes (24, 25) formed in the body (Champalou, Figures 2 and 5); and an axial support pin (30) for attaching the cam follower (40) is mounted through the axle holes (24, 25) (Champalou, Figures 2 and 5). Therefore it would have been obvious to one of ordinary skill in the art that the axle holes (24, 25) are formed in the body and the cam follower (40) is mounted at one end of the body by mounting an axial support pin (30) for the cam follower (40) through the axle holes (24, 25). 
Although Champalou does not explicitly disclose that the axle holes are formed by piercing the body in a stamping operation, Berruet teaches a metallic tappet (10) comprising axle holes (111) through which a cam follower (40) is mounted, wherein the tappet (10) is made by stamping (Berruet, [0061], Figures 1 and 3). Therefore, the stamping comprises forming the axle holes. 
Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Dorn/Singh such that the stamping further comprises forming axle holes through which the cam follower is mounted, as Berruet teaches that it is well known in the art for tappets to be made by stamping for ease of assembly and reduction in cost (Berruet, [0006] and [0061]). 

Regarding Claim 24

One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Dorn/Singh such that the tappet body is formed of sheet metal, as Dorn teaches that it is well known in the art for the body of a tappet to be formed of sheet metal lightweight and cost-effective construction (Dorn, Column 2, Lines 40-44).

11.	Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Dorn et al., US 8,474,427, in view of Singh et al., US 2016/0102395, and further in view of Costa et al., US 2017/0097065.

Regarding Claim 23
Champalou, Dorn, and Singh teach the method as rejected in Claim 13 above. Champalou further discloses a crossmember (60) formed of a ferrous metal (sheet metal) (Champalou, [0051]) that is first machined and then inserted inside and mounted within the body (Champalou, [0051] and [0067], Figure 4). Dorn further teaches a crossmember (6) which is mounted in a tappet (in a finished state) after a hardening and polishing process (Dorn, Column 1, Lines 44-55, Figure 1). [Therefore, the combination of Champalou, Dorn, and Singh teaches a method in which a crossmember is formed of a ferrous metal, hardening the crossmember, and then mounting the corssmember within the body.]
However, Champalou, Dorn, and Singh do not disclose hardening the crossmember by a process that includes heating the crossmember to temperatures at which the ferrous metal enters an austenitic phase. 
. 

Response to Arguments
12.	Applicant's arguments filed 01/02/2022 have been fully considered but they are not persuasive. The Applicant argues that Champalou does not teach that the bore interfacing portion of the tappet is exclusively the sheet metal that forms the body as: Champalou teaches a tappet body that is made of inexpensive material, preferably plastic; and Champalou teaches inserts made of a material, preferably metal, that is harder than that of the body to interface with the matching bore at least in the areas where friction and wear are highest. The Examiner is unconvinced. With regards to the argument that Champalou teaches a tappet body that is made of inexpensive material, preferably plastic, the Examiner is unconvinced. Champalou also states that the tappet 10 may be made of metal, by example steel [0043]. Therefore, Champalou teaches a tappet body that is made of steel. With regards to the argument that Champalou teaches inserts made of a material, preferably metal, that is harder than that of the body to interface with the matching bore at least in the areas where friction and wear are highest and therefore Champalou does not teach that the bore interfacing portion of the tappet is exclusively the sheet metal that forms the body, the Examiner has considered the Applicant’s arguments. While the Examiner agrees that Champalou teaches inserts made of metal harder than those of the non-represented housing in which the tappet (10) slides back and forth, Champalou does not teach that the inserts are harder than the body of the tappet (10). Champalou discloses that the inserts are made of .

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746